Examiner’s Comments
Instant office action is in response to communication filed 2/20/2019.
Claims 1-20 are allowed

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pejman Sharifi (Reg. No 45097)on 7/1/2021.

The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
	a plurality of node computers, each node computer in the plurality of node computers including a processor, memory storing computer instructions executable by the processor, and a network interface operatively coupled to the processor and a communications network connecting the plurality of node computers, wherein the plurality of node computers includes a committee of node computers, a collecting node computer, and a plurality of node computers operating based on proof of work algorithms; wherein
	each node computer in the plurality of node computers includes a blockchain consensus software application stored in the memory, wherein the application is executable by the processor to perform steps comprising:

	transmitting, by the collecting node computer, the electronic blocks to the committee of node computers; and
	signing, by a number of node computers in the committee, the electronic block,
	wherein when the electronic block is signed by a supermajority of the node computers in the committee, confirming the electronic block including the received transactions to a public ledger, 
	wherein the collecting node computer and the committee of node computers are configured to communicate with the plurality of node computers operating based on proof of work algorithms that the collecting node computer and the committee of node computers have been notarizing electronic blocks, and when the collecting node computer and the committee of node computers stop communicating with the plurality of node computers operating based on proof of work algorithms that the collecting node computer and the committee of node computers have been notarizing electronic blocks, deactivate block confirmation through the collecting node computer and the committee of node computers, and
	wherein the application is executable by the processor to perform steps further comprising:
	transmitting subsequent electronic transactions to the plurality of node computers that operate based on proof of work algorithms after the block confirmation through the collecting node computer and the committee of node computers is deactivated.
	

determining that one of the electronic transactions is not confirmed on the public ledger, where upon an affirmative determination, transmitting the unconfirmed electronic transaction to the plurality of node computers that operate based on proof of work algorithms and solving the unconfirmed electronic transactions using the proof of work algorithms.

3.	(Original) The system according to claim 2, wherein the application is executable by the processor to perform steps further comprising:
initiating a transition period and transmitting the unconfirmed electronic transaction to the plurality of node computers that operate based on proof of work algorithms during the transition period.

4.	(Original) The system according to claim 3, wherein the application is executable by the processor to perform steps further comprising:
	transmitting subsequent electronic transactions to the plurality of node computers that operate based on proof of work algorithms after the transition period expires.

5.	(Original) The system according to claim 2, wherein the transaction is unconfirmed due to that the collecting node computer is offline or cheating.

6.	(Original) The system according to claim 2, wherein the transaction is unconfirmed due to that a number of node computers in the committee is offline or cheating.



8.	(Cancelled) 

9.	(Cancelled) 

10.	(Cancelled) 


11.	(Currently Amended) A method comprising:
	implementing a blockchain consensus software application in a plurality of node computers, wherein the plurality of node computers includes a committee of node computers, a collecting node computer, and a plurality of node computers operating based on proof of work 
generating, by the collecting node computer, an electronic block including one or more electronic transactions, a sequence number, a blockchain length, and a notarization request;
	transmitting, by the collecting node computer, the electronic blocks to the committee of node computers; and
	signing, by a number of node computers in the committee, the electronic block,
	wherein when the electronic block is signed by a supermajority of the node computers in the committee, confirming the electronic block including the received transactions to a public ledger, and where the steps further comprising,
	communicating with the plurality of node computers operating based on proof of work algorithms that the collecting node computer and the committee of node computers have been notarizing electronic blocks, 
	when the step of communicating with the plurality of node computers operating based on proof of work algorithms stops, deactivating block confirmation through the collecting node computer and the committee of node computers, and 
	transmitting subsequent electronic transactions to the plurality of node computers that operate based on proof of work algorithms after the step of deactivating block confirmation through the collecting node computer and the committee of node computers.

12.	(Currently Amended) The method according to claim 11, wherein the instructions are executable by the processor to perform steps further comprising:


 13.	(Currently Amended) The method according to claim 12, wherein the instructions are executable by the processor to perform steps further comprising:
initiating a transition period and transmitting the unconfirmed electronic transaction to the plurality of node computers that operate based on proof of work algorithms during the transition period.

14.	(Currently Amended) The method according to claim 13, wherein the instructions are executable by the processor to perform steps further comprising:
	transmitting subsequent electronic transactions to the plurality of node computers that operate based on proof of work algorithms after the transition period expires.





17.	(Currently Amended) The method according to claim 11, wherein a supermajority of the node computers in the committee is at least 75% of the node computers in the committee.

18.	(Cancelled) 


19.	(Cancelled) 


19. (Cancelled)


20.	(Currently Amended) A non-transitory computer readable medium storing an application causing a computer to execute a process, the process comprising:
implementing a blockchain consensus software application in a plurality of node computers, wherein the plurality of node computers includes a committee of node computers, a collecting node computer, and a plurality of node computers operating based on proof of work 
generating, by the collecting node computer, an electronic block including one or more electronic transactions, a sequence number, a blockchain length, and a notarization request;
	transmitting, by the collecting node computer, the electronic blocks to the committee of node computers; and
	signing, by a number of node computers in the committee, the electronic block,
	wherein when the electronic block is signed by a supermajority of the node computers in the committee, confirming the electronic block including the received transactions to a public ledger, 
	wherein the process further comprising, the collecting node computer and the committee of node computers communicating with the plurality of node computers operating based on proof of work algorithms that the collecting node computer and the committee of node computers have been notarizing electronic blocks, and when the collecting node computer and the committee of node computers stop communicating with the plurality of node computers operating based on proof of work algorithms that the collecting node computer and the committee of node computers have been notarizing electronic blocks, deactivating block confirmation through the collecting node computer and the committee of node computers, and
	transmitting subsequent electronic transactions to the plurality of node computers that operate based on proof of work algorithms after the block confirmation through the collecting node computer and the committee of node computers is deactivated.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s specification and the inclusion of the limitation, inter alia, “a plurality of node computers, each node computer in the plurality of node computers including a processor, memory storing computer instructions executable by the processor, and a network interface operatively coupled to the processor and a communications network connecting the plurality of node computers, wherein the plurality of node computers includes a committee of node computers, a collecting node computer, and a plurality of node computers operating based on proof of work algorithms; wherein each node computer in the plurality of node computers includes a blockchain consensus software application stored in the memory, wherein the application is executable by the processor to perform steps comprising: generating, by the collecting node computer, an electronic block including one or more electronic transactions, a sequence number, a blockchain length, and a notarization request; transmitting, by the collecting node computer, the electronic blocks to the committee of node computers; and signing, by a number of node computers in the committee, the electronic block, wherein when the electronic block is signed by a supermajority of the node computers in the committee, confirming the electronic block including the received transactions to a public ledger, wherein the collecting node computer and the committee of node computers are configured to communicate with the plurality of node computers operating based on proof of work algorithms that the collecting node computer and the committee of node computers have been notarizing electronic blocks, and when the collecting node computer and the committee of node computers stop communicating with the plurality of node computers operating based on proof of work algorithms that the collecting node computer and the committee of node computers have been notarizing electronic blocks, deactivate block confirmation through the collecting node computer and the committee of node computers, and wherein the application is executable by the processor to perform steps further 

The closest art of record Wang et al. (20190156440) teaches “A blockchain-based room inventory management system includes a property management system (PMS) module and an intermediate server system. The PMS module may be under a hotel's direct control. The intermediate server system communicates with at least one online travel agency (OTA) module and/or at least one booking engine using Ethereum-based smart contracts for confirming and processing a room reservation event. If the room reservation event is confirmed to be a successful transaction, the intermediate server system also updates the successful transaction into the PMS module and a blockchain formed by multiple node servers. The blockchain contains multiple blocks arranged in a chronological order for distinguishing successful transactions of different moments. In this way, each successful transaction is prevented from wrongly preceded by a later successful transaction. And the room inventory management system neutralizes an overbooking issue accordingly.” but does not teach the indicated subject matter above.
Another art of record Kasper (US 9,872,510) (Art furnished in IDS 2/20/2019) teaches “The disclosure describes a peer-to-peer consensus system and method for achieving consensus in tracking transferrable digital objects. The system achieves consensus on a shared ledger between a plurality of peers and prevents double spending in light of network latency, data corruption and intentional manipulation of the system. Consensus is achieved and double spending is prevented via the use of the most committed stake metric to choose a single consensus transaction record. A trustable record is also facilitated by allowing stakeholders to elect a set of trusted non-colluding parties to cooperatively add 
Another art of record Finlow-Bates (US 2017/0075941) (Art furnished in IDS 2/20/2019) teaches “A method and apparatus is presented for reaching consensus on adding data to a distributed ledger system in which no central trusted authority is available, comprising sending an announcement message by a network connected device to a plurality of network connected devices over a peer-to-peer network, said message providing an identification of the network connected device using a public key of a public/private key pair, a unique address identifier, and a hash. Subsequently, after a waiting period measured in, for example, time or blocks of data, the network connected device may submit data for inclusion in the distributed ledger. If the announcement message and preceding data in the distributed ledger satisfy a predetermined condition, the plurality of network connected devices may include the data in the distributed ledger. If the network connected device fails to submit the data when the predetermined condition is satisfied, the announcement message may be canceled.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492